EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine Yang on August 12, 2022.
The application has been amended as follows: 
Replace the claims as follows:

Claim 1. 	A deep intracranial electrode adapted to be used with a magnetic resonance equipment, comprising, 

conducting wires, wherein an entire longitudinal length of the conducting wires is a resonant length having a peak heating value when the conducting wires absorb a radio-frequency magnetic field wave generated by the magnetic resonance equipment; 
electrode contacts connected to a distal end of the corresponding conducting wires and configured to contact a brain tissue to collect electrophysiological signals; 
a connector connected to proximal ends of the conducting wires; 
a shield sleeve disposed around the conducting wires and configured to shield from the radio-frequency magnetic field generated by the magnetic resonance equipment and lower the peak heating value of the conducting wires; and 
a non-elastic sleeve disposed around the conducting wires and the shield sleeve, wherein one end of the non-elastic sleeve is capable of being connected to the connector and the other end is connected to a fixing nut which is adapted to be fixed to a skull to prevent the non-elastic sleeve from moving; and
 wherein an equivalent length of the conducting wires inside the radio-frequency magnetic field generated by the magnetic resonant equipment equals to a sum of the length of the shield sleeve and a length of the conducting wires outside the shield sleeve, and wherein the equivalent length is shorter than the resonant length of the conducting wires and the corresponding heating value of the equivalent length is lower than the corresponding peak heating value of the resonant length of the conducting wires to lower the heating of the conducting wires during a magnetic resonance imaging. 

Claim 2. The deep intracranial electrode of claim 1, wherein parts of the conducting wires within the non-elastic sleeve is longer than the non-elastic sleeve.

Claim 3. The deep intracranial electrode of claim 1, wherein the non-elastic sleeve is made of a transparent material.

Claim 4. The deep intracranial electrode of claim 1, wherein one of the non-elastic sleeve sheathes around the connector, the other end sheathing around the fixing nut.

Claim 5. The deep intracranial electrode of claim 1, wherein the non-elastic sleeve is made of a non-magnetic material.

Claim 6. The deep intracranial electrode of claim 1, wherein the deep intracranial electrode further includes a connecting member, one end of the connecting member is connected to the electrode contacts, the other end is connected to the connector; and the connecting member between the electrode contacts and the connector is shorter than the conducting wires between the electrode contact and the connector.

Claim 10. The deep intracranial electrode of claim 6, wherein the connector comprises a casing and a plurality of pins arranged inside the casing, the casing connecting to the connecting member; and each of the conducting wires is connected to a corresponding one of the plurality of pins and a corresponding one of the electrode contacts.

Claim 14. The deep intracranial electrode of claim 12, wherein the deep intracranial electrode further includes an end electrode, the end electrode is connected to one end of the rigid support rod away from the connecting member and electrically connected to the connector via a corresponding one of the conducting wires.
  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Sochor (U.S. Pat. No. 8,968,331) was the closest prior art to the claimed invention. Sochor discloses a deep intracranial electrode (assembly in Figs. 5A & 5B) comprising conducting wires, electrode contacts, a connector, and a non-elastic sleeve as claimed in claim 1. Sochor’s electrode is not configured for magnetic resonance imaging and there would be no motivation to incorporate a shield sleeve configured to shield from the radio-frequency magnetic field generated by the magnetic resonance imaging equipment.
Providing a generic shield around an implantable lead to shield the radio frequency magnetic field to prevent the energy from coupling to the lead tip is well-known in the art (Jiang, CN 104083823, mesh shield 5 in Fig. 5, [0048]; Stevenson, U.S. PGPub. No. 2012/0253340, metallic shield 230 in Fig. 46, [0223]; Foster et al., U.S. Pat. No. 8,244,346, col. 4, ln. 33-43). However, these references, whether alone or in combination fail to disclose, teach or suggest deep intracranial electrode comprising a plurality of wires in conjunction with a shield sleeve having the resonant length and the equivalent length… wherein the equivalent length is shorter than the resonant length of the conducting wires and the corresponding heating value of the equivalent length is lower than the corresponding peak heating value of the resonant length of the conducting wires to lower the heating of the conducting wires during a magnetic resonance imaging as required in independent claim 1. There would be no motivation to modify the generic shield and the plurality of wires so as to provide the equivalent length as claimed. Accordingly, claims 2-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/23/2022